Exhibit NEWS 93 West Main Street, Clinton, CT 06413 Connecticut Water Service, Inc. Approves Increased Capital Spending and Declares Dividends Clinton, Connecticut, November 24,2008 – Connecticut Water Service, Inc. (NASDAQ-GS: CTWS) today announced that the Company’s Board of Directors approved a $26.4 million Capital Spending Plan for 2009, which represents an $8.1 million, or 44%, increase over 2008’s projected spending of $18.3 million. According to Eric W. Thornburg, Connecticut Water’s President and CEO, the Company intends to use the significant increase in capital spending on pipeline replacement projects. Mr. Thornburg states, “In spite of the current economic conditions, we want our customers to know that we remain totally committed to enhancing water quality, reliability of service and conservation. These capital expenditures will not only allow us to replace old water lines, thereby reducing leakage and quality concerns, but will also help to create highly skilled construction related job opportunities through our local contractors." The enhanced water main replacement program is possible due to a new law in Connecticut that allows water utilities to recover investments in water main replacement and other conservation related infrastructure between rate cases.
